Case 1:20-cv-01590-RPK-RLM Document 71-3 Filed 04/30/20 Page 1 of 6 PageID #: 1140



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
  by his Next Friend JACKLYN ROMANOFF;
  ELODIA LOPEZ; and JAMES HAIR,                             No. 20 Civ. 01590

  individually and on behalf of all others similarly        DECLARATION OF JAMES
  situated,                                                 HAIR

                         Petitioners,

                 -against-

  WARDEN DEREK EDGE,

                         Respondent.

         James Hair declares the following under penalty of perjury and pursuant to 28 U.S.C.

  § 1746:

         1.      My name is James Hair. I am 29 years old. I have been incarcerated at the

  Metropolitan Detention Center (“MDC”) since February 4, 2020.

         2.      I am a sentenced inmate in transit to my designated facility. My scheduled

  release date is August 15, 2026.

         3.      When I am released, I intend to live with my fiancé in Baltimore. She has an

  apartment near to the hospital where I can go for regular medical treatment.

         4.      I was diagnosed with multiple sclerosis in 2018. The disease causes me

  headaches, numbness, and tingling, and has caused me to have approximately 4 seizures in the

  past two years. Most recently, I had a seizure in March that caused me to chip my tooth. My

  cellmate saw this most recent seizure.
Case 1:20-cv-01590-RPK-RLM Document 71-3 Filed 04/30/20 Page 2 of 6 PageID #: 1141



         5.      At the MDC, they are refusing to give me any medication for my MS because

  they claim it will place me at risk for COVID, because MS has immune system involvement.

  Without any medication, my MS is causing me to experience a lot of pain and numbness.

         6.      I also suffer from asthma and use an inhaler. In late 2019, I had an asthma attack

  and was taken to the hospital.

         7.      At my previous facility, Ft. Dix in Maryland, they did chest and kidney scans on

  me and told me that I needed follow up for lung issues and abnormal cells on my left kidney.

  Recently, I have been experiencing extreme pain in my lower left back, near where my left

  kidney is. I told a doctor at the MDC about the scan results from Ft. Dix that showed abnormal

  cells on my left kidney and was told not to worry about it.

         8.      I also had a colonoscopy done, which I am told showed a bacterial infection.

         9.      Several weeks ago, I began noticing blood in my stool; it is present about 90% of

  the time.

         10.     In late 2019, I began vomiting multiple times per week, on average, and

  frequently seeing blood in my vomit. I have shown the blood in my vomit to staff at the MDC.

         11.     I have also had a severe earache on and off three or four weeks.

         12.     I have put in numerous cop-outs since arriving at the MDC for trouble breathing

  (shortness of breath), blood in my stool and vomit, pain in my lower back/kidneys and a severe

  earache.

         13.     I finally saw a doctor, on April 9, 2020, after a judge in Brooklyn ordered that I be

  seen. I told the doctor I have asthma and I have been having breathing issues. The doctor gave

  me a new asthma inhaler that gave me hives. I now use only a rescue inhaler.




                                                   2
Case 1:20-cv-01590-RPK-RLM Document 71-3 Filed 04/30/20 Page 3 of 6 PageID #: 1142



          14.    The doctor did not believe I had blood in my stool; he was trying to tell me it was

  constipation. So I showed him a tissue with blood on my stool. He gave me Imodium.

          15.    He did not give me anything for the blood in my vomit.

          16.    I have put in numerous sick calls over the last four weeks.

          17.    On April 3, 2020, I told the CO that I felt sick and had seen blood in my stool.

          18.    On April 4, 2020, I told the CO I felt sick and my ear was hurting acutely.

          19.    On April 5, 2020, I told the CO I still had a bad earache.

          20.    On April 6, 2020, I was coughing up blood and asked the CO three different times

  (at each mealtime) to please call medical, and I also showed the CO a cup of my vomit with

  blood in it.

          21.    On April 15, 2020, I asked the CO to call medical because I was short of breath

  and had used the asthma twist inhaler and broken out in hives. Later that same day I put in two

  more sick calls and begged the CO to get the nurse because I was having trouble breathing.

          22.    On April 16, 2020, I asked three times to see medical because I was short of

  breath and breaking out into hives.

          23.    On April 17, 2020, I again asked for medical care for my ear and my lower

  back/kidney.

          24.    On April 18, 2020, I asked to be seen by medical because of continuing

  back/kidney pain and more blood in my stool. The CO told me no medical staff is here on the

  weekend.

          25.    On April 19, 2020, I asked for medical twice, once at 1:38 p.m., and again at 6:38

  p.m. The counselor told me he had put my cop-out in and would have to wait for medical to call

  me.



                                                   3
Case 1:20-cv-01590-RPK-RLM Document 71-3 Filed 04/30/20 Page 4 of 6 PageID #: 1143



         26.     On April 20, 2020, I asked the CO about seeing medical. She said she called the

  medical officer, but no one came. Later that same day I asked my counselor about medical and

  he said all he could do was put the sick call into medical—it was up to them whether to come or

  not.

         27.     On April 21, 2020, I asked for medical because I was coughing up blood. My

  lawyer asked the judge to ensure I receive medical care. I saw a nurse that day.

         28.     On April 22, 2020, I saw a doctor for blood work that was supposed to have been

  done weeks earlier. The doctor told me he could hear me wheezing, and that I had an infection

  in my stomach.

         29.     On April 23, 2020, I told the woman who passes out medication that I was short

  of breath and my chest hurt. I asked her to check my vitals. She refused to do so and shut the

  door on me.

         30.     On April 24, 2020, I asked the CO to call medical because my back and stomach

  hurt. The CO came back two hours later and said there was no one available to see me. A

  physician’s assistant on the pill line refused to help me because he said he was not licensed.

         31.     On April 26, 2020, I wrote a sick call because my MS was acting up and I was

  having trouble urinating. Previously, I’ve had to use a catheter because of issues related to my

  MS.

         32.     On April 27, 2020, I asked to go to medical because I couldn’t breathe, my chest

  felt tight, and I was coughing. An orderly heard how much trouble I was having breathing, but

  finished rounds for about an hour before assisting me. I finally saw a nurse who gave me a

  nebulizer. I also told the nurse that I was having a bad reaction to the seven new medications




                                                   4
Case 1:20-cv-01590-RPK-RLM Document 71-3 Filed 04/30/20 Page 5 of 6 PageID #: 1144



  that I am now on. The nurse told me to stop taking the medications together. The nurse also

  listened to my chest with a stethoscope and told me he heard wheezing.

         33.     I continue to experience shortness of breath and tightness in my chest.

         34.     I asked a doctor to test me for coronavirus on April 22, 2020. The doctor refused

  to give me a test and discouraged me from even asking for one.

         35.     I am nervous that my efforts to get medical care are going to get me in trouble.

  COs warned me the other day that I could be put in the SHU. I took their threat to mean that I

  will be put in the SHU if I do not stop complaining.

         36.     I am currently housed on Unit 63. I have been here since I arrived at the MDC in

  February. I share a small cell with another person. My cellmate and I share a toilet and a sink.

         37.     As far as I am aware, no one on my unit is being systematically tested for COVID

  symptoms, and no one’s temperature is being taken regularly.

         38.     I am locked in my cell 24 hours a day every other day. On alternate days, I can

  leave for about one hour.

         39.     Everyone on my unit shares tables, chairs, phones, computers, toilets, and

  showers. The showers are not being cleaned well; there is mold everywhere. Orderlies do not

  always wipe down the phones and computers. When they do, they often use the same rag to

  wipe the phones and computers that they use to wipe the tables and chairs, without cleaning the

  rag between uses.

         40.     We are not giving any materials to clean our cells with..

         41.     Approximately four or five new people have been brought to my unit since the

  lockdown began.




                                                  5
Case 1:20-cv-01590-RPK-RLM Document 71-3 Filed 04/30/20 Page 6 of 6 PageID #: 1145



         42.     There are three or four people who I hear coughing over and over and asking for

  medical care. The officer tells them he is busy. The pill line lady says she only deals with

  pharmacy. The doctors don’t come to the unit unless you get the judge to order them to come.

         43.     We get soap once a week, at most, but it is enough for only about two washings.

         44.     We are given one thin surgical mask once a week.

         45.     We do not receive any gloves.

         46.     Sometimes the guards on my unit wear gloves; sometimes they do not.

  Sometimes the guards wear masks; sometimes they do not.

         47.     Because of my multiple sclerosis, my kidney issues, my asthma, and my other

  medical conditions, I am at high risk for complications from COVID-19 infection. I am very

  concerned that the jail’s inadequate quarantine program, slow to nonexistent medical care, and

  inconsistent preventative measures have not meaningfully reduced the likelihood that I will get

  sick and suffer potentially catastrophically health outcomes. Indeed, I am afraid for my life.

  Executed on: April 30, 2020
               Brooklyn, New York

                                                               As reported by James Hair to Samuel
                                                               Shapiro of Emery Celli Brinckerhoff
                                                               & Abady LLP

                                                               /s/ Samuel Shapiro
                                                               Samuel Shapiro
                                                               Counsel to James Hair




                                                   6
